Citation Nr: 0713669	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-39 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel

INTRODUCTION

The veteran had active service from September 1961 to 
September 1967.

This appeal is from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death and entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The issue of service 
connection for myelodysplasia for the purpose of accrued 
benefits is added as inextricably intertwined.  VA will 
notify the appellant if further action is required.


REMAND

The appellant has asserted that the veteran's fatal 
progressive acute myelogenous leukemia (AML) resulted from 
his service in Vietnam.  Specifically, she argues that it 
resulted from a blood transfusion in service.

The appellant has raised legal arguments asserting, in 
essence, that AML should be presumed service connected, 
citing the list of diseases presumed service connected in 
veterans exposed to certain herbicides, see 38 C.F.R. 
§ 3.309(e) (2006), and the list of diseases presumed service 
connected in radiation-exposed veterans and of recognized 
radiogenic diseases.  See 38 C.F.R. §§ 3.309(d), 3.311(b) 
(2006).

The March 2005 Statement of Accredited Representative in 
Appealed Case made assertions as to the differences among 
types of leukemia and the significance of those differences.  
The representative referenced information taken from medical 
treatises.  The appellant has not waived RO consideration of 
this evidence; therefore, remand is required.  See 38 C.F.R. 
§ 20.1304(c).

A claim for accrued benefits for service connection for 
myelodysplasia due to exposure to herbicides is pending and 
is inextricably intertwined with the claims on appeal.  
Medical evidence of record suggests that the veteran's AML 
evolved from myelodysplasia.  If the claim concerning 
myelodysplasia were successful, it could affect the cause of 
death and 38 U.S.C.A. § 1318 claims.

Before the veteran's death, the RO inferred a claim for 
service connection for myelodysplasia.  A December 2001 
rating decision deferred adjudication of the claim.  The 
veteran died in May 2002.  The RO denied service connection 
for myelodysplasia on June 11, 2002.  The appellant filed a 
claim for accrued benefits on June 14, 2002.  The RO granted 
accrued individual unemployability benefits.

The June 2002 rating decision denying service connection for 
myelodysplasia was void when made, because the veteran's 
claim died with him.  The June 2002 adjudication was not an 
adjudication of an accrued benefits claim, because an accrued 
benefits claim is a separate claim, and the appellant had not 
yet filed that claim.  See Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996).  Consequently, the appellant's June 2002 
claim for accrued benefits included the matter of service 
connection for myelodysplasia.  The April 2004 denial of 
service connection for the cause of the veteran's death made 
reference to the June 2002 rating decision, but the June 2002 
rating cannot be incorporated into the April 2004 decision, 
because it was void when made.

Finally, the appellant has stated that the Veteran's Office 
in Vallejo, CA, on [redacted] has information showing 
that the veteran had a blood transfusion during service.  
Efforts to obtain any such documents should be undertaken. 

Accordingly, the case is REMANDED for the following action:

1.  As noted above, the appellant stated 
that the Veteran's Office in Vallejo, CA, 
on [redacted] has information showing 
that the veteran had a blood transfusion 
during service.  Efforts to obtain any 
such documents should be undertaken. 

2.  After complying with the duty to 
notify and assist, adjudicate the claim 
for service connection for myelodysplasia 
including as due to exposure to herbicides 
on an accrued basis.  Notify the appellant 
of the decision and of her appellate 
rights if the decision is adverse.

3.  Finally, readjudicate the claims for 
service connection for the cause of the 
veteran's death and entitlement to DIC 
under 38 U.S.C. § 1318.  If the claims 
remain denied, provide the appellant and 
her representative a supplemental 
statement of the case and an appropriate 
period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


